Citation Nr: 0930153	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  07-04 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 10 percent for 
residuals, shell fragment wound of right shoulder, with 
retained fragments, muscle group I.

4.  Entitlement to an initial rating in excess of 20 percent 
for residuals of right brachial plexus injury.

5.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 
1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from March 2006 and August 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho.

The issues of entitlement to a rating in excess of 50 percent 
for PTSD and of entitlement to TDIU are being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  There is competent medical evidence that the Veteran's 
current hypertension is related to his service-connected PTSD 
and/or right shoulder disability.

2.  The competent medical evidence demonstrates that the 
Veteran's residuals of shell fragment wound of the right 
shoulder, with injury to Muscle Group I, is no more than 
moderate in degree, and there is no demonstrated limitation 
of motion of the arm to shoulder level.

3.  The Veteran's residuals of right brachial plexus injury 
are manifested by no more than mild incomplete paralysis of 
the lower radicular group.


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, the 
criteria for service connection for hypertension are met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).

2.  The criteria for a rating in excess of 10 percent for 
residuals, shell fragment wound of right shoulder, with 
retained fragments, muscle group I, have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.55, 
4.56, 4.73, Diagnostic Code 5301.

3.  The criteria for a rating in excess of 20 percent for 
residuals of right brachial plexus injury have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8512 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

With regard to the claim of service connection for 
hypertension, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist in connection with that 
claim, such error was harmless and will not be further 
discussed.   

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life" and (2) that 
if an increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on "the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
The notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, the record reflects 
that the purpose of the notice was not frustrated.  Vazquez-
Flores, 22 Vet. App. at 49.

In a January 2006 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected right shoulder disability, the evidence must show 
that his condition "ha[d] increased in severity."  The 
letter also explained that the VA was responsible for (1) 
requesting records from Federal agencies, (2) assisting in 
obtaining private records or evidence necessary to support 
his claim, and (3) providing a medical examination if 
necessary.  The March 2006 rating decision explained the 
criteria for the next higher disability rating available for 
the right shoulder disability under the applicable diagnostic 
code.  The January 2007 statement of the case provided the 
appellant with the applicable regulations relating to 
disability ratings for his service-connected disability, as 
well as the requirements for an extraschedular rating under 
38 C.F.R. § 3.321(b) and stated that, pursuant to 38 C.F.R. § 
4.10, disability evaluations center on the ability of the 
body or system in question to function in daily life, with 
specific reference to employment.  Moreover, the record shows 
that the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of 
the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  
Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his increased rating claim, and as such, that he 
had a meaningful opportunity to participate in the 
adjudication of his claims such that the essential fairness 
of the adjudication was not affected.  

Although the notice provided did not address either the 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that the 
claim for increase is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  Dingess, 19 Vet. App. at 473.

With respect to the brachial plexus injury claim, in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded with an effective date of August 19, 2005, the date 
of his claim, and a 20 percent rating was assigned.  He was 
provided notice how to appeal that decision, and he did so.  
He was provided a statement of the case that advised him of 
the applicable law and criteria required for a higher rating 
and he demonstrated his actual knowledge of what was required 
to substantiate a higher rating in his argument included on 
his Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton, supra.

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Vazquez-Flores, 22 Vet. App. at 49.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate his 
claims.  The Veteran's service treatment records, VA 
treatment records, and private medical records have been 
associated with the claims folder.  He has been provided with 
a VA examination to assess the current extent of the service 
connected right shoulder and right brachial plexus 
disabilities.  To the extent notice as to the specific 
measurements needed to support higher rating was not provided 
in a timely manner, the Veteran was not prejudiced because 
the required measurements necessary to properly assess 
whether a higher rating was warranted were taken during the 
VA examinations.  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  
The general information needed to substantiate the claim was 
provided by the Veteran and otherwise obtained by VA during 
the processing of his claim.  VA has substantially complied 
with the notice and assistance requirements and the Veteran 
is not prejudiced by a decision on the claim at this time.


Service Connection for Hypertension

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service- 
connected.  See 38 C.F.R. § 3.310.  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Veteran contends that his hypertension is a result of his 
service connected PTSD and/or his service connected right 
shoulder disability.

A VA physician's statement dated in September 2006 noted that 
the Veteran had "hypertension, currently being treated but 
in all probability related to the Veteran's combat acquired 
PTSD."  An October 2006 statement from this same physician 
stated that "the constant state anxiety associated with this 
patient PTSD, and chronic pains from his wounds in all 
probability are responsible in abetting his hypertensive 
state; and should be considered service connected."

A VA examination report dated in November 2006 diagnosed 
hypertension that was "most likely secondary to the 
increasing uncontrolled right shoulder pain secondary to 
service connected war injuries to the right shoulder.  PTSD 
is most likely secondary to severe uncontrolled shoulder 
pain.  Therefor I believe that we can state that the 
hypertension is secondary to PTSD."

Another VA examination, conducted in December 2006, resulted 
in an opinion that there was no causal relationship between 
the Veteran's hypertension and his service connected PTSD or 
right shoulder disability.  The examiner also found no 
significant or measurable increased manifestations of 
hypertension as a result of the service connected 
disabilities.

Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that the Veteran's current hypertension is 
related to his service-connected PTSD and/or right shoulder 
disability.  See 38 U.S.C.A. § 5107(b).  The September and 
October 2006 VA physician's statements, and the October 2006 
VA examiner's report provide a plausible basis to conclude 
that the Veteran's hypertension is related to his service-
connected PTSD and/or right shoulder disability.  Thus, 
service connection for hypertension is granted.

Increased Ratings

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various 
disabilities.38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, and fatigability 
are factors to be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).


Right Shoulder

Muscle injuries are evaluated pursuant to criteria at 38 
C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the 
skeletal muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The 
specific bodily functions of each group are listed at 38 
C.F.R. § 4.73.  Under diagnostic codes 5301 to 5323, muscle 
injury disabilities are rated as slight, moderate, moderately 
severe or severe according to criteria based on the type of 
injury, the history and complaint, and objective findings.  
38 C.F.R. § 4.56(d).

The severity of the muscle disability is determined by 
application of criteria at 38 C.F.R. § 4.56.  First, an open 
comminuted fracture with muscle or tendon damage will be 
rated as severe, unless (for locations such as the wrist or 
over the tibia) the evidence establishes that the muscle 
damage is minimal.  38 C.F.R. § 4.56(a).  A through and 
through injury with muscle damage shall be evaluated as no 
less than a moderate injury for each group of muscles 
damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
and impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).

A slight muscle disability is one where the injury was a 
simple wound of muscle without debridement or infection.  The 
service department record would show a superficial wound with 
brief treatment and return to duty.  There would be healing 
with good functional results.  There are no cardinal signs or 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c).  Objectively, there would be a minimal scar, with no 
evidence of fascial defect, atrophy, or impaired tonus.  
There would be no impairment of function, or metallic 
fragments retained in muscle tissue.

A moderate muscle disability is one where the injury was 
either through and through, or a deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without the effect of high velocity missile, 
residuals of debridement, or prolonged infection.  The 
service department record (or other evidence) would show in-
service treatment for the wound.  There would be a consistent 
complaint of one or more of the cardinal signs or symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  Objectively, the entrance (and if present, 
exit) scars would be small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fascia 
or muscle substance, or impairment of muscle tonus and loss 
of power or lowered threshold of fatigue when compared to the 
sound side would be present.

A moderately severe muscle disability is one where the injury 
was either through and through, or a deep penetrating wound 
by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intramuscular scarring.  The service 
department record (or other evidence) would show 
hospitalization for a prolonged period for treatment of the 
wound.  

There would be a consistent complaint of cardinal signs or 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), and, if present, an inability to keep up with work 
requirements.  Objectively, the entrance (and if present, 
exit) scars would indicate the track of missile through one 
or more muscle groups.  There would be indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

A severe muscle disability is one where the injury was either 
through and through, or a deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or one with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intramuscular binding 
and scarring.  The service department record (or other 
evidence) would show hospitalization for a prolonged period 
for treatment of the wound.  There would be a consistent 
complaint of cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c), which would be worse than 
that shown for moderately severe injuries, and, if present, 
an inability to keep up with work requirements.  Objectively, 
there would be ragged, depressed and adherent scars, 
indicating wide damage to muscle groups in the missile track.  
Palpation would show loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area.  Muscles would 
swell or harden abnormally in contraction.  

Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
would indicate severe impairment of function.  If they happen 
to be present, the following would also be signs of severe 
muscle injury: (A) x-ray evidence of minute multiple 
scattered foreign bodies indicating intramuscular trauma and 
explosive effect of missile.  (B) Adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(1-4).

The combined evaluation of muscle groups acting on a single 
unankylosed joint must be lower than the rating for 
unfavorable ankylosis of that joint, except when muscles 
groups I and II are acting on the shoulder.  38 C.F.R. § 
4.55(d).  When compensable muscle group injuries are in the 
same anatomical region, but do not act on the same joint, the 
rating for the most severely injured muscle group will be 
increased by one level, and used as the combined evaluation 
for all affected muscle groups.  38 C.F.R. § 4.55(e).  
Otherwise, for muscle group injuries in different anatomical 
regions (not acting on ankylosed joints), each injury is 
separately rated, and ratings are then combined under VA's 
"combined ratings table" at 38 C.F.R. § 4.25, for the 
purposes of determining schedular compensation ratings.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Rather, the veteran's disability will be rated under the 
diagnostic code that allows the highest possible evaluation 
for the clinical findings shown on objective examination.  38 
C.F.R. § 4.14 does not prevent separate evaluations for the 
same anatomic area under different diagnostic codes that 
evaluate different functional impairments.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

The service-connected shell fragment wound residuals of the 
right shoulder (dominant extremity) are currently rated as 10 
percent disabling, for moderate injury under diagnostic code 
5301, for Muscle Group I.  Higher ratings may be assigned if 
the criteria of the rating schedule for a higher evaluation 
are met.  Additional ratings may also be assigned if other 
rating criteria are met, provided that the same 
manifestations are not compensated twice under different 
rating criteria.  38 C.F.R. § 4.14.  

Muscle Group I functions in the upward rotation of the 
scapula and elevation of arm above shoulder level.  It 
includes the extrinsic muscles of shoulder girdle: (1) 
trapezius; (2) levator scapulae; and (3) serratus magnus.  A 
slight injury to dominant or nondominant upper extremity will 
be rated as noncompensable.  A moderate injury to dominant or 
nondominant upper extremity will be rated as 10 percent 
disabling.  A moderately severe injury will be rated as 30 
percent disabling if involving the dominant upper extremity 
and as 20 percent disabling if involving the nondominant 
upper extremity.  A severe injury will be rated as 40 percent 
disabling if involving the dominant upper extremity and as 30 
percent disabling if involving the nondominant upper 
extremity.  38 C.F.R. Part 4, Code 5301.  

For the major arm, a disability of the shoulder with 
limitation of motion of the arm to shoulder level will be 
rated as 20 percent disabling.  Limitation of motion of the 
arm to midway between side and shoulder level will be rated 
as 30 percent disabling.  Limitation of motion of the arm to 
25° from the side will be rated as 40 percent disabling.  38 
C.F.R. Part 4, Code 5201.  

The Veteran's service separation examination in February 1970 
noted that in December 1969 he had sustained a fragment wound 
in the right scapula area.  The wound was described as 
superficial and completely healed.  Service connection for 
residuals of shell fragment wound of the right shoulder was 
granted in an April 1971 rating decision.  A 10 percent 
rating was assigned from March 1970.  That rating has been 
continued in subsequent rating decisions.  The Veteran filed 
his claim for a higher rating in August 2005.

On a VA examination in December 2004, the Veteran reported 
right shoulder pain and weakness.  He reported that he had 
received steroid injections in the shoulder to ease muscle 
spasms.  On examination, right shoulder forward flexion was 
from zero to 170 degrees, with the Veteran reporting pain at 
that point; abduction was from zero to 170 degrees; right 
shoulder external rotation was from zero to 90 degrees and 
very painful; right shoulder internal rotation was from zero 
to 90 degrees and very painful.  Right shoulder X-ray was 
normal.  There was no redness, warmth, swelling, or atrophy 
of the muscles shown.

A January 2005 orthopedic consultation noted the Veteran had 
painless shoulder motion.  The right elbow was painful with 
supination or pronation of the arm.

On VA examination in November 2005, the Veteran reported pain 
in the area of the right scapula and shoulder.  He described 
difficulty shaving and with reaching up and repeating 
movements.  The examiner noted that cervical spine 
radiculopathy had been diagnosed in 2003 and was responsible 
for some of the Veteran's right upper extremity complaints.  
On examination, range of motion of the right shoulder was 
abduction to 180 degrees and flexion to 170 degrees.  

A February 2007 treatment record noted chronic right 
shoulder/interscapular pain from prolonged postural changes 
in scapular position.  The Veteran had been seen for physical 
therapy, with heat, ultrasound, soft tissue mobilization, 
alpha stimulation, and light exercises.

First considering the criteria for a higher rating under 
diagnostic code 5301, there is nothing in the medical record 
that shows more than a moderate muscle injury, for which the 
rating criteria provide the current 10 percent evaluation.  
Specifically, there is no competent medical evidence of the 
factors that indicate a moderately severe or severe 
disability of the muscles.  For example, there is no 
competent evidence of a through and through or deep 
penetrating wound, prolonged infection, sloughing of soft 
parts, or intermuscular scarring.  There is no competent 
evidence indicating a missile track through one or more 
muscle groups.  There are no indications of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Similarly, there is no 
evidence of any of the factors, set forth above, which 
indicate a severe muscle injury.   Thus, the medical evidence 
forms a preponderance of evidence against the claim for an 
increased rating under Diagnostic Code 5301.  

Turning to the possibility of a higher or additional rating 
based on the Veteran's shoulder joint impairment, the 
objective evidence of record shows that the Veteran's ranges 
of right shoulder motion have been at or near normal on the 
VA examinations conducted in 2004 and 2005.  It is not shown 
that the Veteran's right arm motion is at shoulder level or 
below so as to warrant a rating for such limitation.  See 38 
C.F.R. § 4.71a, Code 5201.

Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the Veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca, 8 Vet. App. at 
202.  No objective evidence demonstrates additional 
functional limitation beyond that measured on the 
examinations such as to enable a finding that the Veteran's 
disability picture most nearly approximates the next-higher 
evaluation under Diagnostic Code 5201.

As the preponderance of the evidence is against the claim for 
an increased rating for residuals of shell fragment wound of 
the right shoulder, the benefit-of- the-doubt rule does not 
apply, and the claim must be denied.

Brachial Plexus

Service connection for residuals of right brachial plexus 
injury was granted in the March 2006 rating decision on 
appeal.  A 20 percent rating was assigned from August 2005, 
and the Veteran disagreed with that initial rating.  

Neurologic disabilities are rated on a scale from mild 
incomplete paralysis to complete paralysis for the nerve or 
nerve group involved.  38 C.F.R. § 4.124a.  The term 
"incomplete paralysis," with peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than that which occurs for a complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  38 C.F.R. § 4.124a.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2008).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124 (2008).

Under 38 C.F.R. 4.124a, Diagnostic Code 8512, for paralysis 
of the lower radicular group, the current 20 percent rating 
is assigned when there is mild incomplete paralysis.  
Moderate incomplete paralysis corresponds to a 40 percent 
rating for a major extremity.  Severe incomplete paralysis 
corresponds to a 50 percent rating for a major extremity.  
Where there exists complete paralysis, with paralysis of all 
intrinsic muscles of the hand, and some or all flexors of the 
wrist or fingers (and substantial loss of use of the hand), a 
70 percent rating is warranted for the major extremity.  
Also, Diagnostic Codes 8612 and 8712 correspond to neuritis 
and neuralgia affecting the lower radicular nerve group, 
respectively.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5222, favorable 
ankylosis of the long, ring, and little fingers dominant hand 
warrants a 30 percent rating.  Under that code, favorable 
ankylosis of the thumb and any two fingers warrants a 40 
percent evaluation for the dominant hand. Diagnostic Code 
5220 provides a 50 percent evaluation where there is 
favorable ankylosis of all five digits of the dominant hand, 
and Diagnostic Code 5221 provides a 50 percent evaluation for 
favorable ankylosis of the thumb and any three fingers of the 
dominant hand.

A January 2005 treatment record noted full range of motion of 
the Veteran's right hand.  The examiner stated that the 
Veteran had not lost his grip.  EMG testing in February 2005 
showed no evidence of right brachial plexopathy.  MRI in June 
2005 showed no signs of injury to the brachial plexus itself.  
There were no foreign bodies, masses, or other lesions.  
Examination at that time showed 5/5 muscle strength in all 
extremities.  Deep tendon reflexes were intact throughout.  
Light touch sensation was intact in the upper extremities.  

On VA examination in November 2005, the Veteran reported pain 
in the right hand and weakness of his right hand grip.  He 
stated that he occasionally dropped objects due to his weak 
grip.  On examination, right hand grip was 4/5, compared with 
5/5 in the left hand.  Deep tendon reflexes were 2+/4 at both 
biceps tendons.  Deep tendon reflexes were 1+/4 at the left 
triceps and trace at the right triceps.  Light touch was 
normal from the right fingertips to the elbow, with the 
exception of a decrease at the snuff box of the right hand.  
Pin prick was normal from the fingertips to the upper arm.  
Strength of spreading fingers was 5/5 bilaterally.  There was 
no atrophy of the musculature of the right hand.  
Dorsiflexion and extension of the wrists was 60 degrees 
bilaterally.  The examiner described limited deficit of the 
radial and ulnar nerve motor function and sensory deficit of 
the radial nerve in the right forearm and hand.

Physical examination in March 2006 noted strength at 5/5 
throughout; sensation intact to light touch, vibration, and 
pinprick throughout; and reflexes, 2+ and symmetric 
throughout.

Having carefully reviewed the evidence, the Board has 
concluded that an evaluation in excess of 20 percent is not 
warranted for this disability.  The record does not show that 
the Veteran's brachial plexus injury is manifested by more 
than mild incomplete paralysis of the affected nerve.

Although weakness has been noted, the Veteran does retain 
most function of his right hand.  His right grip strength is 
4/5, and full range of hand motion has been  noted.  The 
November 2005 VA examiner described the Veteran's 
neurological deficit as "limited."  There is no evidence of 
ankylosis of the thumb or any other digit which would warrant 
a higher evaluation, nor is there evidence of ankylosis of 
all digits of the right hand.

The Board accepts that the Veteran has functional impairment 
and pain, particularly pain on motion.  See DeLuca.  The 
Board also finds the Veteran's own reports of symptomatology, 
including his dropping of objects, to be credible.  
Nevertheless, neither the lay nor medical evidence reflects 
the functional equivalent of symptoms required for a higher 
evaluation.

In reaching this conclusion, the Board has considered the 
Veteran's statements pertaining to this disability.  However, 
the more probative evidence consists of that prepared by 
neutral skilled professionals, and such evidence demonstrates 
that the currently assigned evaluation for this disability is 
appropriate.

The evidence preponderates against the claim.  Accordingly, 
an increased evaluation for this disability is denied.  38 
U.S.C.A § 5107(b).


ORDER

Service connection for hypertension is granted.

A rating in excess of 10 percent for residuals, shell 
fragment wound of right shoulder, with retained fragments, 
muscle group I, is denied.

An initial rating in excess of 20 percent for residuals of 
right brachial plexus injury is denied.


REMAND

The Board finds it necessary to remand this case to obtain 
additional evidence relevant to the Veteran's claims for a 
higher rating for PTSD and for TDIU.

The most recent VA psychiatric examination of the Veteran was 
conducted in September 2005.  Treatment records dated in 
October 2006 note an increase in PTSD symptoms, and the 
Veteran has reported that his PTSD has worsened since the 
last examination.

The Board will remand the case for a new VA psychiatric 
examination, to determine the current manifestations of the 
Veteran's PTSD, and the effects of that disability on his 
potential to hold employment.  The examining psychiatrist 
should review the Veteran's claims file, and provide an 
opinion as to whether the combined effects of the Veteran's 
service connected disabilities make the Veteran unable to 
secure or follow a substantially gainful occupation.  Friscia 
v. Brown, 7 Vet. App. 294 (1995). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination to address the 
current manifestations and severity of the 
Veteran's service-connected PTSD, and the 
effects of the Veteran's service-connected 
psychiatric and physical disabilities on 
his capacity to hold employment.  Provide 
the examiner with the Veteran's claims 
file for review.  

After examining the Veteran and reviewing 
the claims file, the examiner should do 
the following:  

(a)  Describe the current manifestations 
and effects of the Veteran's psychiatric 
disorders, and the extent of occupational 
and social impairment due to those 
disorders.  

(b)  The examiner should then provide an 
opinion on whether the Veteran's service-
connected disabilities alone (PTSD; 
hypertension; residuals of right brachial 
plexus injury; residuals of shell fragment 
wound, right shoulder; residuals of shell 
fragment wound, right thigh; residuals of 
shell fragment wounds, left iliac wing, 
left ear, and neck; multiple scars from 
shell fragment wounds; tinnitus; and 
chloracne), without regard to his age or 
the effects of any non-service-connected 
disabilities, are severe enough as a whole 
to preclude him from obtaining and 
maintaining any form of gainful employment 
consistent with his education and 
occupational experience.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the Veteran's claims for 
increased rating for PTSD and for TDIU can 
be granted.  A rating should be assigned 
to the newly service connected disability 
of hypertension prior to the adjudication 
of the TDIU claim.  If any claim remains 
denied, the RO should issue a supplemental 
statement of the case and afford the 
Veteran an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


